         Case 1:20-cv-06846-JPC Document 14 Filed 11/25/20 Page 1 of 11
                                      JACQUELINE M. JAMES, ESQ.
 The James Law Firm                                                 T: (914) 358 6423
 445 Hamilton Avenue                                                F: (914) 358 6424
 Suite 1102                                                         jjames@JACQUELINEJAMESLAW.com
 White Plains, NY 10601                                             jacquelinejameslaw.com




                                                     November 24, 2020

The Honorable John P. Cronan
                                                                                              11/25/2020
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re: 1:20-cv-06846-JPC- Plaintiff’s Request to Adjourn the Initial Pretrial Conference
Scheduled for December 2, 2020 at 10:00 AM

Dear Judge Cronan,

       The James Law Firm, PLLC represents Plaintiff in the above captioned matter. This matter
has been filed as a John Doe against the internet subscriber assigned IP address 74.73.184.145.
Plaintiff respectfully requests an adjournment of the Initial Conference currently scheduled for
December 2, 2020 at 10:00 a.m.

       On August 25, 2020, Plaintiff filed the instant case against John Doe subscriber assigned
IP address 74.73.184.145 claiming Defendant’s direct infringement of Plaintiff’s works through
BitTorrent protocol [CM/ECF 1].

        Although Plaintiff is aware of Defendant’s identity, Plaintiff is sensitive to Defendant’s
privacy concerns and otherwise has an interest in allowing Defendant to remain anonymous in this
action. Therefore, Plaintiff opted to file this lawsuit against Defendant pseudonymously within
the caption of the case. Although the caption of the case does not contain Defendant’s personal
identifying information, the body of the Complaint contains such information and therefore a
redacted version was filed on the public docket.

        On September 3, 2020, Plaintiff filed a Letter Motion for Leave to File Complaint,
Proposed Summons and Return of Service Under Seal (“Motion for Leave to File Under Seal”).
[CM/ECF 8]. On September 4, 2020, the Court granted Plaintiff’s Motion for Leave to File Under
Seal. [CM/ECF 9].

       Accordingly, on September 14, 2020, Plaintiff filed the Complaint and proposed summons
under seal. [CM/ECF 10]. The Clerk of the Court issued the summons on October 28, 2020 and
on November 9, 2020, Defendant was served via substitution on a family member. [CM/ECF 12].
Defendant’s answer to Plaintiff’s Complaint is due on or before November 30, 2020.

        Pursuant to the Court’s October 8, 2020 Order, the Initial Pretrial Conference is currently
scheduled for December 2, 2020 at 10:00 a.m. [CM/ECF 11]. Prior to the conference, the parties
are required to confer and submit to the Court a proposed Case Management Plan and Scheduling
Order and a joint letter. On November 17, 2020, Plaintiff’s counsel received a call from a
                                                                                                 1
           Case 1:20-cv-06846-JPC Document 14 Filed 11/25/20 Page 2 of 11
    November 24, 2020
    Page 2

    gentleman claiming to be Defendant’s friend. This individual advised that Defendant does not
    speak English, but that Defendant would attempt to hire legal representation and that the attorney
    would contact Plaintiff’s counsel. Since Plaintiff does not have Defendant’s e-mail or phone
    number, communication between the parties is limited to US mail. As such, on November 24,
    2020, Plaintiff mailed a draft joint letter, a proposed case management schedule and order, and a
    copy of this Court’s Order dated October 8, 2020 to Defendant. See Exhibit A.

           Plaintiff respectfully requests for an adjournment of the pretrial conference currently
    scheduled for December 2, 2020 at 10:00 a.m. so that Defendant has additional time to retain legal
    representation, and the parties have additional time to conduct a meaningful 26(f) conference and
    confer on deadlines.

            For the foregoing reasons, Plaintiff respectfully requests a two-week adjournment of the
    pretrial conference currently scheduled for December 2, 2020 at 10:00 a.m. until after December
    16, 2020.

                                                           Respectfully Submitted,



                                                           By: /s/Jacqueline M. James
                                                           Jacqueline M. James, Esq. (1845)
                                                           The James Law Firm, PLLC
                                                           445 Hamilton Avenue, Suite 1102
                                                           White Plains, New York 10601
                                                           T: 914-358-6423
                                                           F: 914-358-6424
                                                           jjames@jacquelinejameslaw.com
                                                           Attorney for Plaintiff

It is hereby ORDERED that the conference scheduled for December
2, 2020 is ADJOURNED to January 19, 2021 at 3:00 p.m., and that
the parties shall submit the joint letter outlined the Court's October 8,
2020 Order (Dkt. 11) by January 12, 2021. It is further ORDERED
that Plaintiff shall mail a copy of this Order to Defendant by
November 30, 2020, and shall file proof of service by December 1,
2020.

SO ORDERED.

Date: November 24, 2020
      New York, New York
                                      _____________________
                                      JOHN P. CRONAN
                                      United States District Judge


                                                                                                    2
Case 1:20-cv-06846-JPC
Case                      Exhibit13-1
     1:20-cv-06846-JPC Document
                       Document   A Filed
                                 14   Filed11/25/20
                                            11/24/20 Page
                                                      Page3 1ofof119
Case
Case 1:20-cv-06846-JPC
     1:20-cv-06846-JPC Document
                       Document 13-1
                                14 Filed
                                     Filed11/25/20
                                           11/24/20 Page
                                                     Page4 2ofof119
Case
Case 1:20-cv-06846-JPC
     1:20-cv-06846-JPC Document
                       Document 13-1
                                14 Filed
                                     Filed11/25/20
                                           11/24/20 Page
                                                     Page5 3ofof119
Case
Case 1:20-cv-06846-JPC
     1:20-cv-06846-JPC Document
                       Document 13-1
                                14 Filed
                                     Filed11/25/20
                                           11/24/20 Page
                                                     Page6 4ofof119
          Case
          Case 1:20-cv-06846-JPC
               1:20-cv-06846-JPC Document
                                 Document 13-1
                                          14 Filed
                                               Filed11/25/20
                                                     11/24/20 Page
                                                               Page7 5ofof119



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------ X
                                                                          :
  Strike 3 Holdings, LLC                                                  :
                                                                          :         20   CV 06846 (JPC)
                                                 Plaintiff(s),            :
                               -v-                                        :         CIVIL CASE
                                                                          :      MANAGEMENT PLAN
  John Doe                                                                :       AND SCHEDULING
                                                 Defendant(s).            :            ORDER
                                                                          :
                                                                          :
 ------------------------------------------------------------------------ X

       This Civil Case Management Plan (the “Plan”) is submitted by the parties in accordance
with Rule 26(f)(3) of the Federal Rules of Civil Procedure.

1.      All parties [consent /do not consent ✔ ] to conducting all further proceedings before a
        United States Magistrate Judge, including motions and trial. 28 U.S.C. § 636(c). The
        parties are free to withhold consent without adverse substantive consequences.

2.      Settlement discussions [have          /have not    ✔   ] taken place.

3.      The parties [have        /have not   ✔   ] conferred pursuant to Rule 26(f) of the Federal Rules of
        Civil Procedure.

4.      Amended pleadings may not be filed and additional parties may not be joined except with
        leave of the Court.

5.      Initial disclosures pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure shall
        be completed no later than __________
                                        14 days      days from the date of this Order. [Absent
        exceptional circumstances, fourteen (14) days.]

6.      Fact Discovery

        a.       All fact discovery shall be completed no later than ____________________.
                                                                       April 1, 2021              [A
                 period not to exceed 120 days, unless the Court finds that the case presents unique
                 complexities or other exceptional circumstances.]

        b.       Initial requests for production of documents shall be served by
                 ____________________
                  December 16, 2020        .

        c.       Interrogatories shall be served by ____________________.
                                                    December 16, 2020
       Case
       Case 1:20-cv-06846-JPC
            1:20-cv-06846-JPC Document
                              Document 13-1
                                       14 Filed
                                            Filed11/25/20
                                                  11/24/20 Page
                                                            Page8 6ofof119




      d.     Depositions shall be completed by ____________________.
                                               March 2, 2021

              (i)     Absent an agreement between the parties or an order from the Court,
                      depositions are not to be held until all parties have responded to initial requests
                      for document production.
              (ii)    There is no priority in deposition by reason of a party’s status as a plaintiff or
                      a defendant.
              (iii)   Absent an agreement between the parties or an order from the Court, non-
                      party depositions shall follow initial party depositions.

      e.     Requests to admit shall be served by ____________________.
                                                  March 2, 2021


      f.     Any of the deadlines in paragraphs 6(b) through 6(e) may be extended by the written
             consent of all parties without application to the Court, provided that all fact discovery
             is completed by the date set forth in paragraph 6(a).

7.    Expert Discovery

      a.     All expert discovery, including expert depositions, shall be completed no later than
             ____________________.
             May 16, 2021               [Absent exceptional circumstances, a date forty-five (45)
             days from the date in paragraph 6(a) (i.e., the completion of all fact discovery).]

      b.     Plaintiff’s expert disclosures pursuant to Rule 26(a)(2) of the Federal Rules of Civil
             Procedure shall be made on or before ____________________.
                                                   April 1, 2021


      c.     Defendant’s expert disclosures pursuant to Rule 26(a)(2) of the Federal Rules of Civil
             Procedure shall be made on or before ____________________.
                                                  April 1, 2021


      d.     The interim deadlines in paragraphs 7(b) and 7(c) may be extended by the written
             consent of all parties without application to the Court, provided that expert discovery
             is completed by the date set forth in paragraph 7(a).

8.    All motions and applications shall be governed by the Court’s Individual Practices for Civil
      Cases.

9.    Any discovery disputes shall be addressed according to 5.C of the Court’s Individual Rules
      and Practices for Civil Cases.

10.   All discovery must be completed by ____________________.
                                         May 16, 2021


11.   All counsel must meet in person to discuss settlement within fourteen (14) days following the
      close of fact discovery.

12.   Unless otherwise ordered by the Court, a party seeking to file a post-discovery motion shall
      file a pre-motion letter within fourteen (14) days of the close of all discovery. Pursuant to 6.A
      of the Court’s Individual Rules and Practices for Civil Cases, responses to pre-motion letters
      are to be submitted within three business days from submission of the initial pre-motion letter.
                                                 2
          Case
          Case 1:20-cv-06846-JPC
               1:20-cv-06846-JPC Document
                                 Document 13-1
                                          14 Filed
                                               Filed11/25/20
                                                     11/24/20 Page
                                                               Page9 7ofof119




13.      Within thirty (30) days after the close of discovery or, if a dispositive motion has been filed,
         within thirty (30) days of a decision on such motion, the parties shall submit a Joint Pretrial
         Order prepared in accordance with Rule 26(a)(3) of the Federal Rules of Civil Procedure and
         7.B of the Court’s Individual Rules and Practices in Civil Cases. The parties shall follow the
         Court’s Individuals Rules and Practices in Civil Cases for any submissions that must be made
         at the time of the Joint Pretrial Order, including any motions in limine.

14.      In accordance with 7.C of the Court’s Individual Rules and Practices in Civil Cases, counsel
         are required to meet and confer on a joint submission of proposed voir dire questions, jury
         instructions, and verdict form, noting any points of disagreement in the joint submission. Jury
         instructions may not be submitted after the Joint Pretrial Order due date, unless they meet the
         standard of Rule 51(a)(2)(A) of the Federal Rules of Civil Procedure. If this action is to be tried
         to the Court, proposed findings of fact and conclusions of law should be submitted on the Joint
         Pretrial Order due date in accordance with 7.D of the Court’s Individual Rules and Practices
         in Civil Cases.

15.                                              May 30, 2021
         The parties shall be ready for trial on ____________________.  [Absent exceptional
         circumstances, a date within two weeks following the Final Pretrial Order due date.]

16.      This case [is   ✔   /is not   ] to be tried to a jury.

17.      Counsel for the parties have conferred and their present best estimate of the length of trial is
         ____________________.
         4 days


18.      Other issues to be addressed at the Initial Pretrial Conference, including those set forth in
         Rule 26(f)(3) of the Federal Rules of Civil Procedure, are set forth below.




                                                             December 2, 2020
        The next Case Management Conference is scheduled for ____________________ at
____________________.
10:00 am


        This Order may not be modified or the dates herein extended, except by further Order of this
Court for good cause shown. Any application to modify or extend the dates herein (except as provided
in paragraph 6(f) and 7(d)) shall be made in a written application in accordance with Court’s
Individual Practices and shall be made no less than two (2) business days prior to the expiration of
the date sought to be extended.

         SO ORDERED.

                                                                  _________________________
                                                                  JOHN P. CRONAN
                                                                  United States District Judge
Dated:       _______________
             New York, New York
                                                       3
          Case
          Case
           Case1:20-cv-06846-JPC
               1:20-cv-06846-JPC
                1:20-cv-06846-JPC Document
                                  Document
                                   Document14
                                           13-1
                                            11 Filed
                                                Filed
                                                  Filed
                                                      11/25/20
                                                       10/08/20
                                                        11/24/20Page
                                                                 Page
                                                                  Page
                                                                     10
                                                                      18ofof11
                                                                            29


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                         10/08/2020
                                                                       :
Strike 3 Holdings, LLC,                                                :
                                                                       :
                                    Plaintiff,                         :
                                                                       :          20-CV-6846 (JPC)
                  -v-                                                  :
                                                                       :            NOTICE OF
John Doe,                                                              :          REASSIGNMENT
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        This case has been reassigned to the undersigned. Unless and until the Court orders

otherwise, all prior orders, dates, and deadlines shall remain in effect notwithstanding the case’s

reassignment. The conference scheduled for December 1, 2020 at 4:00 p.m. is hereby adjourned

to December 2, 2020 at 10:00 a.m. In light of the ongoing COVID-19 pandemic, the Court will

conduct the conference by teleconference. At the scheduled time, counsel for all parties should

call (866) 434-5269, access code 9176261. Absent leave of Court obtained by letter-motion filed

before the conference, all pretrial conferences must be attended by the attorney who will serve as

principal trial counsel. All counsel must familiarize themselves with the Court’s Individual

Rules, which are available at https://www.nysd.uscourts.gov/hon-john-p-cronan.

        No later than November 26, 2020, the parties are required to file on ECF a joint letter as

provided in the Order issued by the Honorable Katherine Polk Failla, United States District Judge,

and dated August 28, 2020. By that date, the parties shall also submit to the Court a proposed case

management        plan    and     scheduling      order,    a    template   of   which   is   available   at

https://www.nysd.uscourts.gov/hon-john-p-cronan. In accordance with the Court’s Individual

Rules and Practices, requests for extensions or adjournment may be made only by letter-motion
        Case
        Case
         Case1:20-cv-06846-JPC
             1:20-cv-06846-JPC
              1:20-cv-06846-JPC Document
                                Document
                                 Document14
                                         13-1
                                          11 Filed
                                              Filed
                                                Filed
                                                    11/25/20
                                                     10/08/20
                                                      11/24/20Page
                                                               Page
                                                                Page
                                                                   11
                                                                    29ofof11
                                                                          29


filed on ECF and must be received at least 48 hours before the deadline or scheduled appearance,

absent compelling circumstances. The written submission must state (1) the original date(s) set

for the appearance or deadline(s) and the new date(s) requested; (2) the reason(s) for the request;

(3) the number of previous requests for adjournment or extension; (4) whether these previous

requests were granted or denied; and (5) whether opposing counsel consents, and, if not, the

reasons given by opposing counsel for refusing to consent.

       SO ORDERED.

Dated: October 8, 2020                              __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                2
